DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on July 7, 2022.
Claims 1-37 are pending in this action. Claims 1, 8, 20, 27, and 37 have been amended. 



Double Patenting
The terminal disclaimer filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,622,00 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Drawings
The replacement drawings Figures 1 and 2 were received on July 7, 2022.  These drawings are accepted.


Allowable Subject Matter
Claims 1-37 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses, an apparatus/method for selecting one of a first encoding algorithm comprising a first characteristic and a second encoding algorithm comprising a second characteristic for encoding a portion of an audio signal to acquire and encoded version of the portion of the audio signal. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments regarding amended limitations are persuasive, therefore claims are allowed over the prior art of the record. A search has been conducted however no new reference has been found.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
August 2, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656